UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~ against - 21 Cr. 325 (JGR)

DWAYNE DIAS, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear for another conference
on July 6, 2021 at 12:00 p.m.

Because a continuance is needed to assure the effective
assistance of counsel and to allow the parties to discuss a
disposition short of trial, the Court prospectively excludes the
time from today, June 3, 2021, until July 6, 2021, from Speedy
Trial Act calculations. The Court finds that the ends of
justice served by granting the continuance outweigh the best
interest of the defendant and the public in a speedy trial.
This Order is entered pursuant to 18 U.S.C. § 3161(h) {7} (A).

SO ORDERED.

oo
Dated: New York, New York Arb —
Pm of ‘
ACY Za
one

June 3, 2021
John G. Koeltl
United States District Judge

 
